 
 
 
Exhibit 10.1


ORIGINAL ISSUE CONVERTIBLE PROMISSORY NOTE


Face Amount:  
$100,000.00                                                                                                                              April
15 2015
Purchase Price: $100,000.00


               FOR VALUE RECEIVED, HDS International, a Nevada corporation (the
"Borrower"), with its principal offices located at 9272 Olive Boulevard, St.
Louis, MO 63132 promises to pay to the order of HGT CAPITAL LLC, or its
registered assigns (the "Payee" "HGT"), upon the terms set forth below, the
principal amount of One Hundred Dollars ($100,000.00) (this "Note").


1.      Payments.


(a)            The purchase price ($100,000.00) of this Note plus interest on
the principal amount outstanding hereunder at the rate of 10% per annum
commencing on April 15, 2015 shall be due on October 15, 2016 or such later date
as is agreed to in writing by the Payee (the "Maturity Date"), unless due
earlier in accordance with the terms of this Note (see Section c below).


(b)            All overdue unpaid principal to be paid hereunder shall entail a
late fee at the rate of 22% per annum (or such lower maximum amount of interest
permitted to be charged under applicable law) which will accrue daily, from the
date such principal is due hereunder through and including the date of payment.


(c)      Upon Closing, the Borrower will be obligated to pay HGT Fees in the
amount of $2,500.00 to conduct due diligence and prepare documentation for the
proposed transaction. This can be taken out of the funding. The Company shall
pay any and all legal fees that may be incurred or charged in connection with
the issuance of shares of the Company's Common Stock to the Holder arising out
of or relating to the conversion of this Note.


2.
Payment Schedule. $50,000.00 to the Borrower upon written proof that the
transfer agent and corporate attorney have been paid and up to date and the
execution by the Borrower.  HGT will make payments to these entities and deduct
from the $50,000.00 to the Borrower if these entities are owed monies over $500
as of April 30, 2015.



3.
Prepayment. Notwithstanding anything to the contrary contained in this Note, at
any time during the periods set forth on the table immediately following this
paragraph (the "Prepayment Periods"), the Borrower shall have the right,
exercisable on not less than three (3) Trading Days prior written notice to the
Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 3. Any notice of prepayment
hereunder (an "Optional Prepayment Notice") shall be delivered to the Holder of
the Note at its registered addresses and shall state: (1) that the Borrower is
exercising its right to prepay the Note, and (2) the date of prepayment which
shall be not more than three (3) Trading Days from the date of the Optional
Prepayment Notice.  On the date fixed for prepayment (the "Optional Prepayment
Date"), the Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to Holder, or upon the order of the Holder as specified by the
Holder in writing to the Borrower, at least one (1) business day prior to

--------------------------------------------------------------------------------

 




the Optional Prepayment Date.  If the Borrower exercises its right to prepay the
Note, the Borrower shall make payment to the Holder of an amount in cash (the
"Optional Prepayment Amount") equal to the percentage ("Prepayment Percentage")
as set forth in the table immediately following this paragraph opposite the
applicable Prepayment Period, multiplied by the sum of: (w) the then outstanding
principal amount of this Note plus (x) accrued and unpaid interest on the unpaid
principal amount of this Note to the Optional Prepayment Date plus (y) Default
Interest, if any on the amounts referred to in clauses (w) and (x) plus (z) any
amounts owed to the Holder pursuant to Section 4 hereof.  If the Borrower
delivers an Optional Prepayment Notice and fails to pay the Optional Prepayment
Amount due to the Holder of the Note within two (2) business days following the
Optional Prepayment Date, the Borrower shall forever forfeit its right to prepay
the Note pursuant to this Section 3.




Prepayment Period
Prepayment Percentage
             1.    The period beginning on the Issue Date and ending on the date
which is thirty (30) days following the Issue Date.
118%
2.      The period beginning on the date which is thirty-one (31) days following
the Issue Date and ending on the date which is sixty (60) days following the
Issue Date
124%
3.     The period beginning on the date which is sixty-one (61) days following
the Issue Date and ending on the date which is ninety (90) days following the
Issue Date
130%
4.    The period beginning on the date that is ninety-one (91) day from the
Issue Date and ending one hundred twenty (120) days following the Issue Date
136%
5.     The period beginning on the date that is one hundred twenty-one (121) day
from the Issue Date and ending one hundred fifty (150) days following the Issue
Date
142%
6.     The period beginning on the date that is one hundred fifty-one (151) day
from the Issue Date and ending one hundred eighty (180) days following the Issue
Date
148%



After the expiration of one hundred eighty (180) days following the Issue Date,
the Borrower shall have no right of prepayment.



--------------------------------------------------------------------------------

 






  4.    Events of Default.


(a)            "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):




(ii)             Borrower or any of its subsidiaries shall fail to observe or
perform any of their respective obligations owed to Payee under this Note or any
other covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such failure or breach shall not have been remedied within ten days
after the date on which notice of such failure or breach shall have been
delivered;


(iii)            Borrower or any of its subsidiaries shall commence, or there
shall be commenced against Borrower or any subsidiary, a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or Borrower or any subsidiary commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Borrower or any subsidiary, or
there is commenced against Borrower or any subsidiary any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 60
days; or Borrower or any subsidiary is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or Borrower or any subsidiary suffers any appointment of any custodian or the
like for it or any substantial part of its property which continues undischarged
or unstayed for a period of 60 days; or Borrower or any subsidiary makes a
general assignment for the benefit of creditors; or Borrower or any subsidiary
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or Borrower or any subsidiary shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by Borrower or any subsidiary for the purpose of effecting any of the foregoing;


(iv)           Borrower or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Borrower or any subsidiary, whether such indebtedness
now exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or


(v)            Borrower shall (a) be a party to any Change of Control
Transaction (as defined below), (b) agree to sell or dispose all or in excess of
33% of its assets in one

--------------------------------------------------------------------------------

 




or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minimis number of
shares of Common Stock or other equity securities of Borrower or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Borrower's
capital stock, of any class, whether now or hereafter outstanding. "Change of
Control Transaction" means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Borrower, by contract or otherwise) of in excess of 33% of the
voting securities of Borrower, (ii) a replacement at one time or over time of
more than one-half of the members of Borrower's board of directors which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Borrower with or into another
entity that is not wholly-owned by Borrower, consolidation or sale of 33% or
more of the assets of Borrower in one or a series of related transactions, or
(iv) the execution by Borrower of an agreement to which Borrower is a party or
by which it is bound, providing for any of the events set forth above in (i),
(ii) or (iii).


However, in no event shall the acquisition of any assets of SirenGPS, Inc. be
considered a Change of Control Transaction regardless of the proportion of the
Company's assets that may be involved in such transaction, as SirenGPS is the
company that currently owns the emergency management platform the monetization
of which constitutes the Company's principal operations.


(vi)           Failure to complete the preparation and filing of the financial
statements with the SEC. HGT must be notified 7 business days ahead of failure
to complete the preparation and filing of the financial statements with the SEC
in a timely manner.


(b)       If any Event of Default occurs (unless such Event of Default is waived
in writing by the Payee), the full principal amount of this Note shall become,
at the Payee's election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 22% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law.  The Payee need not provide and Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.





--------------------------------------------------------------------------------

 






  5.       Conversion


(a) (i)            Holder's Conversion Right.  At any time after the Maturity
Date until this Note is no longer outstanding, this Note, including interest and
principal, The Holder of this Note is entitled, at its option, at any time, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company's common stock (the "Common Stock"), at a
price ("Conversion Price") for each share of Common Stock equal to 50% of
the average of the three lowest closing bid prices of the Common Stock as
reported on the National Quotations Bureau OTCQB exchange which the Company's
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the twenty prior trading days including the day
upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price).


However, if the Borrower's share price, at any time before October 14, 2015
loses the bid (ex: .0001 on the ask with zero market Borrowers on the bid on
level 2), then the fixed conversion price resets to .00001 with immediate
conversion. If the Borrower gets a "DTC chill", any time before July 14, 2015,
then the fixed price will be .00005.




The Holder shall effect conversions by delivering to the Borrower the form of
Notice of Conversion attached hereto as Annex A (a "Notice of Conversion"),
specifying the date on which such conversion is to be effected (a "Conversion
Date"). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender Notes to the Borrower until the entire amount of this Note
has been satisfied. The Borrower shall deliver any objection to any Notice of
Conversion within TWO (2) Business Days of receipt of such notice. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. If the Borrower does not
request the issuance of the shares underlying this Note after receipt of a
Notice of Conversion within TWO (2) Business days following the period allowed
for any objection, the Borrower shall be responsible for any differential in the
value of the converted shares underlying this Note between the value of the
closing price on the date the shares should have been delivered and the date the
shares are delivered. In addition, if the Borrower fails to timely (within 72
hours, 3 business days), deliver the shares per the instructions of the Payee,
if permitted under Rule 144 of the rules and regulations of the Securities and
Exchange Commission, free and clear of all legends in legal free trading form,
the Borrower shall allow Payee to add two (2) days to the look-back (the
mechanism used to obtain the conversion price along with discount) for each day
the Borrower fails to timely (within 72 hours, 3 business days)) deliver shares,
on the next conversion.
 
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof. Any Opinion Letter
required to effectuate the issuance of the shares pursuant to this Paragraph4
(a) and the Notice of Conversion shall be provided and issued by HGT CAPITAL
LLC. The parties

--------------------------------------------------------------------------------

 




hereby agree that the Payee will cover all reasonable legal costs associated
with the issuance of the Opinion Letter to the Transfer Agent.




(ii)            Whenever the Set Price is adjusted pursuant to any of Section 4,
the Borrower shall promptly mail to each Holder a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.


(iii)            If (A) the Borrower shall declare a dividend (or any other
distribution) on the Common Stock; (B) the Borrower shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Borrower shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval  of any stockholders of the Borrower
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Borrower is a party, any  sale or
transfer of all or substantially all of the assets of the Borrower, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Borrower shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Borrower; then, in each case, the Borrower shall cause to be filed at each
office or agency maintained for the purpose of conversion of the Notes, and
shall cause to be mailed to the Holders at their last addresses as they shall 
appear upon the stock books of the Borrower, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Notes during the 20-day period
commencing the date of such notice to the effective date of the event triggering
such notice.


(iv)            If, at any time while this Note is outstanding, (A) the Borrower
effects any merger or consolidation of the Borrower with or into another Person,
(B) the Borrower effects any sale of all or substantially all of its assets in
one or a series of related transactions, (C) any tender offer or exchange offer
(whether by the Borrower or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Borrower effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable upon
such conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to 
such Fundamental Transaction, the holder of one share of  Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set

--------------------------------------------------------------------------------

 




Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Borrower shall
apportion the Set Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Borrower or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and     evidencing the Holder's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.  If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Borrower (or any such successor or
surviving entity) will purchase the Note from the Holder for a purchase price,
payable in cash within 5 trading days after such request (or, if later, on the
effective date of the Fundamental Transaction), equal to the 200% of the
remaining unconverted principal amount of this Note on the date of such request,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder.


(b)               The Borrower covenants that it will beginning upon the
maturity date and continuing for all times thereafter until the note is resolved
through payment or conversion; reserve and keep available out of its authorized
and unissued shares of Common Stock solely for the purpose of issuance upon
conversion of this Note.


(c)               Any and all notices or other communications or deliveries to
be provided by the Holders hereunder, including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by facsimile, sent
by a nationally recognized overnight courier service, addressed to the Borrower,
at the address set forth or such other address or facsimile number as the
Borrower may specify for such purposes by notice to the Holders delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Borrower hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone   number or
address of such Holder appearing on the books of the Borrower, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City  time) on such date, (iii) the second
Business Day following the date of  mailing, if sent by nationally recognized
overnight courier service, or  (iv) upon actual receipt by the party to whom
such notice is required to be given.


(d)               Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Note to the extent such conversion would result in
the Holder, together with any affiliate

--------------------------------------------------------------------------------

 




thereof, beneficially owning (as determined in accordance with Section 13(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") and the
rules promulgated thereunder) in excess of 4.99% of the then issued and
outstanding shares of Common Stock, including shares issuable upon such
conversion and held by the Holder after application of this section.  The
provisions of this section may be waived by the Holder (but only as to itself
and not to any other Holder) upon not less than 61 days prior notice to the
Borrower. Other Holders shall be unaffected by any such waiver.
 
  6.        Right of First Refusal. The Buyer shall have no right of first
refusal on financing events.




  7.       Negative Covenants.  So long as any portion of this Note is
outstanding, the Borrower will not and will not permit any of its Subsidiaries
to directly or indirectly, unless consented to in writing by the Payee:


i.
amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Payee;





  8.        No Waiver of Payee's Rights.    All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Borrower hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.


  9.       Modifications.   No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.


  10.   Cumulative Rights and Remedies; Usury.   The rights and remedies of
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this. The election of Payee to avail itself
of any one or more remedies shall not be a bar to any other available remedies,
which Borrower agrees Payee may take from time to time. If it shall be found
that any interest due hereunder shall violate applicable laws governing usury,
the applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.


  11.   Use of Proceeds.  Borrower shall use the proceeds from this Note
hereunder for general working capital purposes.


  12.   Collection Expenses.   If Payee shall commence an action or proceeding
to enforce this Note, then Borrower shall reimburse Payee for its costs of
collection and reasonable attorney's fees incurred with the investigation,
preparation and prosecution of such action or proceeding.

--------------------------------------------------------------------------------

 






  13.            Severability.    If any provision of this Note is declared by a
court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.


  14.   Successors and Assigns.   This Note shall be binding upon Borrower and
its successors and shall inure to the benefit of the Payee and its successors
and assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.


  15.  Lost or Stolen Promissory Note.   If this Note is lost, stolen, mutilated
or otherwise destroyed, Borrower shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Borrower may require the Payee to deliver to Borrower an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.


  16.    Due Authorization.   This Note has been duly authorized, executed and
delivered by Borrower and is the legal obligation of Borrower, enforceable
against Borrower in accordance with its terms except as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally.  No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this Note will
not  violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of incorporation or by-laws of the Borrower or any mortgage, indenture, contract
or other agreement to which the Borrower is a party or by which the Borrower or
any property or assets of the Borrower may be bound.


  17.   Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Borrower
and Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Borrower and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Borrower and
Payee hereby irrevocably waive personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good

--------------------------------------------------------------------------------

 




and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each of Borrower and Payee hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.


  18.            Notice.  Any and all notices or other communications or
deliveries to be provided by the Payee hereunder, including, without limitation,
any conversion notice, shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service or sent by
certified or registered mail, postage prepaid, addressed to the Borrower, or
such other address or facsimile number as the Borrower may specify for such
purposes by notice to the Payee delivered in accordance with this paragraph. 
Any and all notices or other communications or deliveries to be provided by the
Borrower hereunder shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Payee at the address of
the Payee appearing on the books of the Borrower, or if no such address appears,
at the principal place of business of the Payee. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission if delivered by hand or by telecopy
that has been confirmed as received by 5:00 p.m. on a business day, (ii) one
business day after being sent by nationally recognized overnight courier or
received by telecopy after 5:00 p.m. on any day, or (iii) five business days
after being sent by certified or registered mail, postage and charges prepaid,
return receipt requested.


  19.            Equity Blocker. The Holder shall not convert this debenture
into shares of common stock in an amount greater than 4.99% (9.99% if the
Borrower is not a fully reporting Borrower under  the Securities Exchange Act of
1934 ("Non-Reporting)) of the total issued and outstanding shares of common
stock of the Borrower, at any time during the term of this Debenture. Any
attempt to do so by the Holder or Payee shall not be effectuated. The
calculation of the Holder's 4.99% (9.99% if the Borrower is Non-Reporting)
holding shall include any and all shares of common stock beneficially held by
the Holder at such time or within the next 60 days.




The undersigned signs this Note as a Borrower and not as a surety or guarantor
or in any other capacity.





 
HDS INTERNATIONAL
         
By:  PAUL RAUNER
   
Name:  Paul Rauner
   
Title: Chief Executive
               
HGT CAPITAL LLC
   
By: SYLVESTER GBEWONYO JR.
   
Sylvester Gbewonyo Jr
   
MANAGING PARTNER
 






--------------------------------------------------------------------------------


 
HDS INTERNATIONAL CORP.
NON-SHELL LETTER




In connection with the above referenced agreement and exhibits and related
agreements and     instruments, herein the Agreement, and any present and any
future conversion requests of HGT Capital, LLC ("HGT") we irrevocably confirm:


1.
HDS INTERNATIONAL CORP. (HDSI) is not, has not been for at least twelve months,
a shell issuer as described in Rule 144 promulgated with reference to the
Securities Act of 1933, as amended (the "Securities Act") nor is or was a
"shell" as otherwise commonly understood;



2.
HDS INTERNATIONAL CORP. is, unless noted "Not Applicable," subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act").



3.
HDS INTERNATIONAL CORP. has to the extent it has been subject to Exchange Act
requirements for filing reports, filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months and or has filed with the trading exchange or over the
counter disclosure system all such reports and information to be deeded current
in all public reporting;



4.
HDS INTERNATIONAL CORP. is now and will remain current with all obligations with
its stock transfer agent and the   Securities and Exchange Commission and the
state of incorporation. Your Borrower and officers and owners and affiliates are
not officers, Directors or material shareholders of HDS INTERNATIONAL CORP. or
affiliates of HDS INTERNATIONAL CORP., HGT is not an affiliate.



5.
Any and all approvals needed in relation to the above referenced Agreement, this
letter, for the assistance of our transfer agent, etc., is obtained. The
Agreement reflects, among other things, conversion rights we otherwise afford to
the non-affiliate debt holders.



Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.


Effective Date: 04/15/2015





 
Very truly yours,
               
By:  PAUL RAUNER
   
Name:  Paul Rauner
   
Title: Chief Executive
 




--------------------------------------------------------------------------------

 


Resolution approved by the Board of Directors of HDS INTERNATIONAL CORP.


UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF HDS INTERNATIONAL CORP.


The undersigned, being all of the directors of HDS INTERNATIONAL CORP.; a
corporation of the State of Nevada, (the "Corporation"), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:


RESOLVED: that the officers of this Corporation are authorized and directed to
enter into the Securities Settlement Agreement in the amount of $100,000.00 with
HGT Capital, LLC, dated 04/15/2015 to provide conversion features with Common
Stock at a 50% discount from the average of the three lowest closing bid prices
for the 20 days prior to each conversion. Conversion for such notes as well as
10% interest, and come due on 10/14/2015; or twelve months earlier upon a change
of SEC Reporting Standards


RESOLVED: that the officers of this Corporation hereby certify this corporation
has never been a "blank check shell" or "shell Borrower" (an issuer as described
in Rule 144(i)(1)(i) promulgated under the Securities Act of 1933 or as defined
in SEC Rule 405) and is in compliance with Rule 144 (i)(2); and


FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.


The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of HDS INTERNATIONAL CORP.


Effective on the aforementioned Due Date.


By:  PAUL RAUNER
 
Name:  Paul Rauner
 
Title: Chief Executive
 








--------------------------------------------------------------------------------

 

 
NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the Original Issue
Discount Secured Promissory Note of HDS INTERNATIONAL CORP. (the "Borrower")
dated 04/15/2015 into shares of common stock (the "Common Stock") according to
the conditions hereof, as of the date written below. If shares are to be issued
in the name of a person other than the undersigned, the undersigned will pay a
reasonable transfer expense payable with respect thereto.  No fee will be
charged to the Payee for any conversion, except for such transfer expense, if
any.


Conversion calculations:


Borrower Name: HDS INTERNATIONAL CORP.
Date to Effect Conversion: ___/____/___


Conversion Price: At any time after the Maturity Date until this Note is no
longer outstanding, this Note, including interest and principal, shall be
convertible into shares of Common Stock at a 50% discount from the average of
the three lowest closing bid prices for the 20 days prior to each conversion.
However, if the Borrower's share price, at any time before October 14, 2015
loses the bid (ex: .0001 on the ask with zero market Borrowers on the bid on
level 2), then the fixed conversion price resets to .00001 with immediate
conversion. If the Borrower gets a "DTC chill", any time before July 14, 2015,
then it shall be convertible into shares of Common Stock at a fixed price of
.00005








Principal Amount of Agreement to be converted: $ ______________


Interest Amount of Agreement to be converted: $________________


Number of shares of Common Stock to be issued: _______________


Principal to Remain: $___________________






By: ____________________
Name: Sylvester Gbewonyo Jr
Title: MANAGING PARTNER


HGT CAPITAL LLC
135 East 57th Street
4th Floor
New York, NY 10022









--------------------------------------------------------------------------------


 


10/14/2015


Action Stock Transfer Corporation
2469 E.Fort Union Blvd
Suite 214
Salt Lake City, UT 84121


To Whom It May Concern:


HDS INTERNATIONAL CORP., a Nevada State corporation (the "Borrower") and HGT
CAPITAL LLC (the "Investor") have entered into an Original Issue Convertible
Note dated as of 04/15/2015 (the "Note").


A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.


You are hereby irrevocably authorized and instructed that upon October 15, 2015,
the maturity date of the HGT CAPITAL LLC NOTE, you should reserve 300,000,000
shares of common stock ("Common Stock") of the Borrower (initially, shares) for
issuance upon full conversion of the debt in accordance with the terms thereof.
The Borrower is required at all times to have authorized and reserved five times
the number of shares that is actually issuable upon full conversion of the Note
(based on the Conversion Price of the Notes in effect from time to time)(the
"Reserved Amount") (in the event the Reserved Amount exceeds five times the
Holder will release the portion of the reserve in excess of five times back to
the Borrower). The Reserved Amount shall be increased from time to time in
accordance with the Borrower's obligations hereunder.  The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes.


The ability to convert the Note in a timely manner is a material obligation of
the Borrower pursuant to the Note. Your firm is hereby irrevocably authorized
and instructed to issue shares of Common Stock of the Borrower (without any
restrictive legend) to the Investor without any further action or  confirmation
 by the Borrower: (A) upon your receipt from the Investor of: (i) a notice of
conversion ("Conversion Notice") executed by the Investor; and (ii) an opinion
of counsel of the Investor, in form, substance and scope customary for opinions
of counsel in comparable transactions (and satisfactory to the transfer agent),
to the effect that the shares of Common Stock of the Borrower issued to the
Investor pursuant to the Conversion Notice are not "restricted securities" as
defined in Rule 144 and should be issued to the Investor without any restrictive
legend; and (B) the number of shares to be issued is less than 4.99% (or 9.99%
if the Borrower is a non-reporting entity) of the total issued common stock
of the Borrower.


The Borrower hereby requests that your firm act immediately, without delay and
without the need for ANY ACTION or CONFIRMATION by the Borrower with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.



--------------------------------------------------------------------------------

 






The Borrower shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Borrower
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Borrower in respect to any action taken or any failure to act
in respect of this if such action was taken or omitted to be taken in good
faith, and you shall be entitled to rely in this regard on the advice of
counsel.




The Board of Directors of the Borrower has approved the foregoing (irrevocable
instructions) and does hereby extend the Borrower's irrevocable agreement to
indemnify your firms for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.


The Borrower agrees that in the event that you resign as the Borrower's transfer
agent, the Borrower shall engage a suitable replacement transfer agent that will
agree to serve as transfer agent for the Borrower and be bound by the terms and
conditions of these Irrevocable Instructions within five (5) business days.


The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.


The investor and Borrower expressly understand and agree that nothing in this
irrevocable Transfer instruction Agreement shall require or be construed in any
way to require the transfer agent to do, take or not do take any action that
would be contrary to any Federal or State law, rule, or regulation including but
expressly not limited to both the Securities Act of 1933 and the Securities and
Exchange Act of 1934 as amended and the rules and regulations promulgated there
under.


Very truly yours,


By: PAUL A. RAUNER                   
                                                                                    
Name: Paul Rauner
Title:  Chief Executive, HDS International




Acknowledged and Agreed:


Action Stock Transfer Corporation


By:                                                                                  
Name:                                                                                  
Title:                                                                                    



